Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
In the correspondence filed on 06/07/2022, claims 1-2, 4-11, 13-16 and 18-20 have been amended. Claims 1-20 are currently pending for examination.
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 6 - page 8 (all), filed
05/16/2022, with respect to claims 1-20 have been fully considered.
Regarding 35 U.S.C. 101 rejection of claims 16-20 the applicant amended the claims rendering the rejection moot.
In response to applicant's argument, the 35 U.S.C. 101 rejection of claims 16-20 have been removed.
Applicant’s arguments with respect to amended claims 1, 11 and 16 have been
considered but are moot because the arguments do not apply to the reference being used
in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Hence a new ground of rejection is further presented in view of Campbell et al. (US20090072967A1).
Claims objection
Claim 11 is objected for the following informalities;
Claim 11 lines 5-6 reads "wherein the remote access controller of each respective IHS is reports metric data". It is suggested to change this line to read "wherein the remote access controller of each respective IHS reports metric data" for clarity. The examiner will examine the claim based on the recommendation.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.


Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapalle et al. (US20170257303A1) hereinafter Boyapalle in view of Ganesan et al. (US20200034269A1) hereinafter Ganesan further in view of Collins et al. (US20100179695A1) hereinafter Collins, and further in view of Campbell et al. (US20090072967A1) hereinafter Campbell.
As per claim 1. A method for utilizing telemetry data, comprised of a plurality of IHSs (Information Handling Systems), the method comprising: (Boyapalle, par0107 teaches FIG. 4 is a flow diagram illustrating a method of information handling system configuration management with an information handling system diagnostic platform…. Information handling systems 420 may include contributing information handling systems and monitored client information handling systems…. telemetry data may be provided by a hardware implementation monitoring and reporting system).
collecting metric data from the plurality of IHSs, wherein the metric data collected from each of the respective IHSs; wherein the metric data collected from the subset of plurality of IHSs metric data collected from neighboring IHSs (Boyapalle, par0038 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics. For example, power draw of various component devices within the client information handling systems 220, 221, 222, and 224 may be measured and logged in an information handling system performance monitoring system data repository such as a Dell® Data Vault by the intelligent configuration management agent operating on the client information handling system).
of the respective (Boyapalle, par0053 teaches remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
analyzing the, collected metric data to identify a first metric that is correlated with (Boyapalle, par0169, 0171 teaches if the measured performance metrics fall outside of a deviation threshold of expected performance metrics correlating to software application resource utilization, flow may proceed to 840. At 840, the information handling system diagnostic platform will classify an analyzed software application as intensive or over-consuming of one or more particular system resources… A container may isolate over-consuming software applications in the circumstance that deviation of the analyzed software application performance metrics may indicate a security breach or risk of system crashing. In an aspect, the information handling system diagnostic platform determines patterns from the crowd sourced performance characteristic telemetry data by statistical correlation of those performance characteristic telemetry data metrics with reported failures, operational issues, or operational changes).
metric data (Boyapalle, par0128 teaches the intelligent configuration management systems and information handling system diagnostic platform may have already amassed aggregate performance metric data for one or more mapping classified contributing information handling systems).
          Boyapalle does not explicitly discloses to identify zones within a data center, within the first zone of the data center comprises, within the first metric data, identifying a first zone of the data center that comprises a subset of the plurality of IHSs, anomalous metric data relative to neighboring IHSs.
          Ganesan however discloses to identify zones within a data center, within the first zone of the data center comprises (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
within the first metric data, identifying a first zone of the data center that comprises a subset of the plurality of IHSs, anomalous metric data relative to neighboring IHSs; and (Ganesan, par0035-0037 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter….having rolled up the datacenter PLMS for datacenter 200, datacenter management zone correlator 310 operates to identify information handling systems, server racks, or aisles within datacenter 200 that are experiencing a poor [anomalous] PLMS. Here, datacenter management zone correlator 310 provides a PLMS threshold, such as 15%. Then, if any particular information handling system, server rack, or aisle PLMS falls below the PLMS threshold, then datacenter management zone correlator 310 provides an indication that the particular information handling system, server rack, or aisle is experiencing poor part life… PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of to identify zones within a data center, within the first zone of the data center comprises, within the first metric data, identifying a first zone of the data center that comprises a subset of the plurality of IHSs, anomalous metric data relative to neighboring IHSs, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose within a data center comprised of a plurality of IHSs (Information Handling Systems), IHS within the data center, data center locations of the IHSs specified in the, identifies a location, locations within the data center; adjusting operations of the data center within the zone of the data center in order to address the anomalous.
         Collins however discloses within a data center comprised of a plurality of IHSs (Information Handling Systems), IHS within the data center. (Collins, par0015 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers. The computer systems or servers may comprise communications servers, such as web servers).
data center locations of the, identifies a location, locations within the data center; (Collins, par0015 teaches when data center 19 identifies that a server in the data center needs to be serviced, the ventilation management application identifies the location of the server through server location database 18. The server location database identifies the unique location of the server. The location of the server may be uniquely identified through a set of GPS coordinates or by identifying the location of the server within a particular data center).
adjusting operations of the data center within the zone of the data center in order to address the anomalous (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center….if it is determined that a computer system of rack 10 c need servicing [anomalous], the fans of the computer systems of rack 10 c would be increased in speed [adjusting operations of the data center within the zone], thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of within a data center comprised of a plurality of IHSs (Information Handling Systems), IHS within the data center, data center locations of the, utilization of identifies a location, locations within the data center; adjusting operations of the data center within the zone of the data center in order to address the anomalous, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.
          Boyapalle, Ganesan and Collins do not explicitly disclose operating at various locations within the data center, that is correlated with one or more data center locations.
         Campbell however discloses operating at various locations within the data center, that is correlated with one or more data center locations, (Campbell, par0021 teaches in the data center embodiment illustrated, a plurality of computer room air-conditioning units 120 are also disposed within the data center room 100. Electronics racks 110 and computer room air-conditioning units 120 are in communication 132, 134 with (in one example) one or more monitor units 130 associated with one or more host computers disposed within one or more electronics racks of the data center….. disclosed herein is an automated locating system for providing this information, for example, to locate each electronics rack within the data center room, and facilitate correlating of such information with the conventionally accumulated information).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of operating at various locations within the data center, that is correlated with one or more data center locations,, as taught by Campbell in the method of Boyapalle, Ganesan and Collins, so power dissipation continues to increase in order to achieve increases in processor performance, increased airflow rates effectively cool high powered modules to limit the temperature of the air that is exhausting into the data center, see Campbell par0002.

As per claim 2.  Boyapalle, Ganesan, Collins and Campbell disclose the method of claim 1.
           Boyapalle further discloses wherein the metric data, is collected by a remote access controller operating within each of the plurality of IHSs. (Boyapalle, par0103-0104 teaches system parameter measurement may take place via the system management controller subsystem 350 of a client information handling system. Activity of each of the plurality of component devices is monitored by the information handling system performance monitoring system 330…the hardware implementation monitoring and reporting system 330 may report component device utilization data via a network interface (NIC) as shown. The reporting may be ongoing, periodic, or in response to requests for data from the intelligent configuration management system operating remotely at a hub server or remote data center. Any method of data reporting to a centralized intelligent configuration management system is contemplated. The component device utilization data recorded for client information handling systems is also granular in that it may be broken down by component devices within the client information handling systems).
          Boyapalle and Ganesan do not explicitly disclose identifying the location of the IHSs within the data center.
         Collins however discloses identifying the location of the IHSs within the data center  (Collins, par0015 teaches when data center 19 identifies that a server in the data center needs to be serviced, the ventilation management application identifies the location of the server through server location database 18. The server location database identifies the unique location of the server. The location of the server may be uniquely identified through a set of GPS coordinates or by identifying the location of the server within a particular data center).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifying the location of the IHSs within the data center, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 3.  Boyapalle, Ganesan, Collins and Campbell disclose the method of claim 2.
           Boyapalle further discloses wherein the remote access controller collects the metric data from IHS components via management connections with the IHS components. (Boyapalle, par0103-0104 teaches system parameter measurement may take place via the system management controller subsystem 350 of a client information handling system. Activity of each of the plurality of component devices is monitored by the information handling system performance monitoring system 330…the hardware implementation monitoring and reporting system 330 may report component device utilization data via a network interface (NIC) as shown. The reporting may be ongoing, periodic, or in response to requests for data from the intelligent configuration management system operating remotely at a hub server or remote data center. Any method of data reporting to a centralized intelligent configuration management system is contemplated. The component device utilization data recorded for client information handling systems is also granular in that it may be broken down by component devices within the client information handling systems).
          Boyapalle does not explicitly discloses via sideband management connections.
          Ganesan however discloses via sideband management connections (Ganesan, par0020 teaches BMC 190 is connected to multiple elements of information handling system 100 via one or more management interface 192 to provide out of band monitoring, maintenance, and control of the elements of the information handling system…. a Network Controller Sideband Interface (NC-SI), or the like. As used herein, out-of-band access refers to operations performed apart from a BIOS/operating system execution environment on information handling system 100).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of via sideband management connections, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 4.  Boyapalle, Ganesan, Collins and Campbell disclose the method of claim 1.
           Boyapalle further discloses the first metric of the data center, the collected metric data. (Boyapalle, par0038, 0053 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics…. remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
          Boyapalle does not explicitly discloses wherein the correlation, the one or more data center locations is identified based on principal component analysis of the collected metric data.
          Ganesan however discloses wherein the correlation, the one or more data center locations is identified based on principal component analysis of the collected metric data (Ganesan, par0036-0037 teaches at a next level, datacenter management zone correlator 310 determines a server rack [location] PLMS (PLMSRack) for each of the server racks of datacenter 200. Here, the server rack PLMS is determined as the average of the information handling system PLMS of each piece of equipment installed in a particular server rack. Similarly, datacenter management zone correlator 310 determines an aisle [location] PLMS (PLMSAisle) for each aisle of datacenter 200… PLMS analyzer 312 operates to correlate the poor health zones [location] as determined by datacenter management zone correlator 310 with environmental conditions, usage, and workloads of the components, and to identify risk factors within datacenter 200 that are contributing to poor component health. In particular, PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200 on a periodic basis, such as once a day, once a week, or the like, and to receive the zone correlated PLMS from datacenter management zone correlator 310).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of wherein the correlation, the one or more data center locations is identified based on principal component analysis of the collected metric data, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 5.  Boyapalle, Ganesan, Collins and Campbell disclose the method of claim 1.
          Boyapalle does not explicitly discloses the first zone of the data center.
          Ganesan however discloses the first zone of the data center. (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones [first zone] of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the first zone of the data center, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose the data center that includes a subset of IHSs within the data center reporting anomalous metric data relative to neighboring IHSs comprises a rack housing the subset of IHSs.
         Collins however discloses the data center that includes a subset of IHSs within the data center reporting anomalous metric data relative to neighboring IHSs comprises a rack housing the subset of IHSs (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers….if it is determined that a computer system of rack 10 c need servicing [anomalous readings], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the data center that includes a subset of IHSs within the data center reporting anomalous metric data relative to neighboring IHSs comprises a rack housing the subset of IHSs, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 6.  Boyapalle, Ganesan, Collins and Campbell disclose the method of claim 1.
          Boyapalle and Ganesan do not explicitly disclose wherein the first zone of the data center that includes a subset of IHSs reporting anomalous metric data relative to neighboring IHSs within the data center comprises one or more rows that span a plurality of adjacent racks of the data center.
         Collins however discloses wherein the first zone of the data center that includes a subset of IHSs reporting anomalous metric data relative to neighboring IHSs within the data center comprises one or more rows that span a plurality of adjacent racks of the data center (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers. In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle [comprises one or more rows that span a plurality of adjacent racks of the data center]. The aisle between racks 10 b and 10 c is a cool aisle. In operation, if it is determined that a computer system of rack 10 c need servicing [anomalous metric data relative to neighboring IHSs], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease. Shown in FIG. 2 is a bubble of cooler air 15 in the hot aisle between rack 10 c and 10 d. This bubble of cooler air is formed by increasing the speed of the fans in racks 10 c and 10 d nearest computer system 13.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone of the data center that includes a subset of IHSs reporting anomalous metric data relative to neighboring IHSs within the data center comprises one or more rows that span a plurality of adjacent racks of the data center, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 7.  Boyapalle, Ganesan, Collins and Campbell disclose the method of claim 1.
           Boyapalle further discloses further comprising, segmenting the first metric data to identify intervals of variations in the first metric data. (Boyapalle, par0155 teaches a threshold to indicate abnormal client information handling system operation may be the confidence interval may be used for the aggregate distribution of the performance characteristic telemetry data metric. For example, a one-sided upper 90%, 95%, or 99% confidence bound, may establish the performance characteristic telemetry data metric deviation threshold indicating abnormal behavior when outliers are detected above this level at the high end of the data distribution. An operational percentile boundary (or interval) may be applied at any level in the data distribution and may serve as a high or low threshold boundary).
          Boyapalle does not explicitly discloses that is correlated with one or more data center locations.
          Ganesan however discloses that is correlated with one or more data center locations (Ganesan, par0036-0037 teaches at a next level, datacenter management zone correlator 310 determines a server rack [location] PLMS (PLMSRack) for each of the server racks of datacenter 200. Here, the server rack PLMS is determined as the average of the information handling system PLMS of each piece of equipment installed in a particular server rack. Similarly, datacenter management zone correlator 310 determines an aisle [location] PLMS (PLMSAisle) for each aisle of datacenter 200… PLMS analyzer 312 operates to correlate the poor health zones [location] as determined by datacenter management zone correlator 310 with environmental conditions, usage, and workloads of the components, and to identify risk factors within datacenter 200 that are contributing to poor component health. In particular, PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200 on a periodic basis, such as once a day, once a week, or the like, and to receive the zone correlated PLMS from datacenter management zone correlator 310).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of that is correlated with one or more data center locations, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 8.  Boyapalle, Ganesan, Collins and Campbell disclose the method of claim 1.
          Boyapalle does not explicitly discloses that is correlated with one or more data center locations.
          Ganesan however discloses that is correlated with one or more data center locations (Ganesan, par0036-0037 teaches at a next level, datacenter management zone correlator 310 determines a server rack [location] PLMS (PLMSRack) for each of the server racks of datacenter 200. Here, the server rack PLMS is determined as the average of the information handling system PLMS of each piece of equipment installed in a particular server rack. Similarly, datacenter management zone correlator 310 determines an aisle [location] PLMS (PLMSAisle) for each aisle of datacenter 200… PLMS analyzer 312 operates to correlate the poor health zones [location] as determined by datacenter management zone correlator 310 with environmental conditions, usage, and workloads of the components, and to identify risk factors within datacenter 200 that are contributing to poor component health. In particular, PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200 on a periodic basis, such as once a day, once a week, or the like, and to receive the zone correlated PLMS from datacenter management zone correlator 310).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of that is correlated with one or more data center locations, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose wherein the first metric data comprises a temperature metric and wherein the adjustment to data center operations comprises increasing the cooling delivered by the data center within the first zone.
         Collins however discloses wherein the first metric data comprises a temperature metric and wherein the adjustment to data center operations comprises increasing the cooling delivered by the data center within the first zone (Collins, par0013-0014 teaches In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle. The aisle between racks 10 b and 10 c is a cool aisle. In operation, if it is determined that a computer system of rack 10 c need servicing, the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease. Shown in FIG. 2 is a bubble of cooler air 15 in the hot aisle between rack 10 c and 10 d. This bubble of cooler air is formed by increasing the speed of the fans in racks 10 c and 10 d nearest computer system 13.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of wherein the first metric data comprises a temperature metric and wherein the adjustment to data center operations comprises increasing the cooling delivered by the data center within the first zone, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 9.  Boyapalle, Ganesan, Collins and Campbell disclose the method of claim 1.
           Boyapalle further discloses wherein the first metric data comprises a power metric. (Boyapalle, par0026 teaches component device utilization data may be retrieved from a variety of sensors including detection of events and usage that may contribute to performance characteristics of the client information handling system and a user's perception of such performance characteristics. Power draw measurements [power metric] may be conducted on power rails [rack housing] supplying power to individual component devices in the client information handling system or to component devices externally connected to the information handling systems. Power draw measurements can be used to estimate power dissipation and thermal conditions at the individual component devices).
          Boyapalle does not explicitly discloses that is correlated with one or more data center locations.
          Ganesan however discloses that is correlated with one or more data center locations (Ganesan, par0036-0037 teaches at a next level, datacenter management zone correlator 310 determines a server rack [location] PLMS (PLMSRack) for each of the server racks of datacenter 200. Here, the server rack PLMS is determined as the average of the information handling system PLMS of each piece of equipment installed in a particular server rack. Similarly, datacenter management zone correlator 310 determines an aisle [location] PLMS (PLMSAisle) for each aisle of datacenter 200… PLMS analyzer 312 operates to correlate the poor health zones [location] as determined by datacenter management zone correlator 310 with environmental conditions, usage, and workloads of the components, and to identify risk factors within datacenter 200 that are contributing to poor component health. In particular, PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200 on a periodic basis, such as once a day, once a week, or the like, and to receive the zone correlated PLMS from datacenter management zone correlator 310).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of that is correlated with one or more data center locations, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose wherein the first zone comprises a rack housing the subset of IHSs.
         Collins however discloses wherein the first zone comprises a rack housing the subset of IHSs (Collins, par0013 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 [zone] of a data center. Each rack typically includes several computer systems or servers….In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle. The aisle between racks 10 b and 10 c is a cool aisle.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone comprises a rack housing the subset of IHSs, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 10.  Boyapalle, Ganesan, Collins and Campbell disclose the method of claim 1.
           Boyapalle further discloses wherein the first metric data comprises a network metric. (Boyapalle, par0030 teaches examples of performance data to be tracked can include the following: power parameter values, battery parameter values, networking parameter values… FIG. 2 illustrates a network 200 that can include one or more information handling systems. In a particular embodiment, network 200 includes networked information handling systems 210, 220, 221, 222, and 224, wireless network access points, routers and switches, and multiple wireless connection link options. Systems 210, 220, 221, 222, and 224 represent a variety of computing resources of network 200 including client mobile information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. In some embodiments, some or all of network 200 may be under control of IT management for a group or enterprise).
          Boyapalle does not explicitly discloses that is correlated with one or more data center locations.
          Ganesan however discloses that is correlated with one or more data center locations (Ganesan, par0036-0037 teaches at a next level, datacenter management zone correlator 310 determines a server rack [location] PLMS (PLMSRack) for each of the server racks of datacenter 200. Here, the server rack PLMS is determined as the average of the information handling system PLMS of each piece of equipment installed in a particular server rack. Similarly, datacenter management zone correlator 310 determines an aisle [location] PLMS (PLMSAisle) for each aisle of datacenter 200… PLMS analyzer 312 operates to correlate the poor health zones [location] as determined by datacenter management zone correlator 310 with environmental conditions, usage, and workloads of the components, and to identify risk factors within datacenter 200 that are contributing to poor component health. In particular, PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200 on a periodic basis, such as once a day, once a week, or the like, and to receive the zone correlated PLMS from datacenter management zone correlator 310).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of that is correlated with one or more data center locations, as taught by Ganesan in the method of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose wherein the first zone comprises a rack housing the subset of IHSs.
         Collins however discloses wherein the first zone comprises a rack housing the subset of IHSs (Collins, par0013 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 [zone] of a data center. Each rack typically includes several computer systems or servers….In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle. The aisle between racks 10 b and 10 c is a cool aisle.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone comprises a rack housing the subset of IHSs, as taught by Collins in the method of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 11. A system for utilizing telemetry data, the system comprising: a plurality of IHSs (Information Handling Systems), (Boyapalle, par0107 teaches FIG. 4 illustrates a plurality of information handling systems 420. Information handling systems 420 may include contributing information handling systems and monitored client information handling systems. In the example embodiment, each of the contributing information handling systems provides system telemetry including telemetry relating to particular analyzed software applications 425).
each respective IHS comprising a remote access controller providing remote management of the respective IHS, wherein the remote access controller of each respective IHS reports metric data, and, data center locations of the IHSs specified in the,  (Boyapalle, par0047, 0054 teaches the information handling system may also have a management subsystem 138 with a plurality of information handling system subsystems for control of a plurality of systems. For example, data relative to the configuration of the information handling system may be collected or managed by a configuration management controller 140 such as configuration management unit that may access other elements shown in FIG. 1, for example, via one or more buses 108 [remote access]. In some aspects, system-level events, component-level events, system-level usage data, and component-level usage data can be collected and managed for one or more operating individual software applications via the configuration management controller 140. In other aspects, event and usage data may also be monitored with respect to component devices of the information handling system)
remote management application configured to: (Boyapalle, par0054 teaches the cloud or remote data center 290 may run hosted applications for systems 210, 220, 221, 222, and 224. This may occur by establishing a virtual machine application executing software to manage applications hosted at the remote data center 290. Mobile information handling systems 220, 221, 222, and 224 are adapted to run one or more applications locally, and to have hosted applications run in association with the local applications at remote data center 290 or applications running on another remote information handling systems such as 210).
analyze the reported metric data to identify a first metric that is correlated with (Boyapalle, par0169, 0171 teaches if the measured performance metrics fall outside of a deviation threshold of expected performance metrics correlating to software application resource utilization, flow may proceed to 840. At 840, the information handling system diagnostic platform will classify an analyzed software application as intensive or over-consuming of one or more particular system resources… A container may isolate over-consuming software applications in the circumstance that deviation of the analyzed software application performance metrics may indicate a security breach or risk of system crashing. In an aspect, the information handling system diagnostic platform determines patterns from the crowd sourced performance characteristic telemetry data by statistical correlation of those performance characteristic telemetry data metrics with reported failures, operational issues, or operational changes).
metric data (Boyapalle, par0128 teaches the intelligent configuration management systems and information handling system diagnostic platform may have already amassed aggregate performance metric data for one or more mapping classified contributing information handling systems).
metric data collected from the subset of plurality of IHSs, metric data collected from neighboring IHSs (Boyapalle, par0038 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics. For example, power draw of various component devices within the client information handling systems 220, 221, 222, and 224 may be measured and logged in an information handling system performance monitoring system data repository such as a Dell® Data Vault by the intelligent configuration management agent operating on the client information handling system).
          Boyapalle does not explicitly discloses to identify zones within a data center, within the first zone of the data center comprises, within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs, anomalous metric data relative to neighboring IHSs.
          Ganesan however discloses to identify zones within a data center, within the first zone of the data center comprises, (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs, anomalous metric data relative to neighboring IHSs (Ganesan, par0035-0037 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter….having rolled up the datacenter PLMS for datacenter 200, datacenter management zone correlator 310 operates to identify information handling systems, server racks, or aisles within datacenter 200 that are experiencing a poor [anomalous] PLMS. Here, datacenter management zone correlator 310 provides a PLMS threshold, such as 15%. Then, if any particular information handling system, server rack, or aisle PLMS falls below the PLMS threshold, then datacenter management zone correlator 310 provides an indication that the particular information handling system, server rack, or aisle is experiencing poor part life… PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to identify zones within a data center, within the first zone of the data center comprises, within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs, anomalous metric data relative to neighboring IHSs, as taught by Ganesan in the system of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose within a data center comprised of a plurality of IHSs (Information Handling Systems), of the respective IHS within the data center; data center locations of the IHSs specified in the, that identifies a location, locations within the data center; adjust operations of the data center within the first zone in order to address the anomalous.
         Collins however discloses within a data center comprised of a plurality of IHSs (Information Handling Systems), of the respective IHS within the data center; (Collins, par0015 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers. The computer systems or servers may comprise communications servers, such as web servers).
data center locations of the IHSs specified in the, that identifies a location, locations within the data center; (Collins, par0015 teaches when data center 19 identifies that a server in the data center needs to be serviced, the ventilation management application identifies the location of the server through server location database 18. The server location database identifies the unique location of the server. The location of the server may be uniquely identified through a set of GPS coordinates or by identifying the location of the server within a particular data center).
adjust operations of the data center within the first zone in order to address the anomalous (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center….if it is determined that a computer system of rack 10 c need servicing [anomalous], the fans of the computer systems of rack 10 c would be increased in speed [adjusting operations of the data center within the zone], thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of within a data center comprised of a plurality of IHSs (Information Handling Systems), of the respective IHS within the data center; data center locations of the IHSs specified in the, that identifies a location, locations within the data center; adjust operations of the data center within the first zone in order to address the anomalous, as taught by Collins in the system of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.
          Boyapalle, Ganesan and Collins do not explicitly disclose operating at various locations within the data center, that is correlated with one or more data center locations.
         Campbell however discloses operating at various locations within the data center, that is correlated with one or more data center locations, (Campbell, par0021 teaches in the data center embodiment illustrated, a plurality of computer room air-conditioning units 120 are also disposed within the data center room 100. Electronics racks 110 and computer room air-conditioning units 120 are in communication 132, 134 with (in one example) one or more monitor units 130 associated with one or more host computers disposed within one or more electronics racks of the data center….. disclosed herein is an automated locating system for providing this information, for example, to locate each electronics rack within the data center room, and facilitate correlating of such information with the conventionally accumulated information).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of operating at various locations within the data center, that is correlated with one or more data center locations,, as taught by Campbell in the method of Boyapalle, Ganesan and Collins, so power dissipation continues to increase in order to achieve increases in processor performance, increased airflow rates effectively cool high powered modules to limit the temperature of the air that is exhausting into the data center, see Campbell par0002.


As per claim 12.  Boyapalle, Ganesan, Collins and Campbell disclose the system of claim 11.
           Boyapalle further discloses wherein the remote access controller collects the metric data from IHS components via management connections with the IHS components. (Boyapalle, par0103-0104 teaches system parameter measurement may take place via the system management controller subsystem 350 of a client information handling system. Activity of each of the plurality of component devices is monitored by the information handling system performance monitoring system 330…the hardware implementation monitoring and reporting system 330 may report component device utilization data via a network interface (NIC) as shown. The reporting may be ongoing, periodic, or in response to requests for data from the intelligent configuration management system operating remotely at a hub server or remote data center. Any method of data reporting to a centralized intelligent configuration management system is contemplated. The component device utilization data recorded for client information handling systems is also granular in that it may be broken down by component devices within the client information handling systems).
          Boyapalle does not explicitly discloses via sideband management connections.
          Ganesan however discloses via sideband management connections (Ganesan, par0020 teaches BMC 190 is connected to multiple elements of information handling system 100 via one or more management interface 192 to provide out of band monitoring, maintenance, and control of the elements of the information handling system…. a Network Controller Sideband Interface (NC-SI), or the like. As used herein, out-of-band access refers to operations performed apart from a BIOS/operating system execution environment on information handling system 100).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of via sideband management connections, as taught by Ganesan in the system of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 13.  Boyapalle, Ganesan, Collins and Campbell disclose the system of claim 11.
           Boyapalle further discloses the first metric of the data center, the collected metric data. (Boyapalle, par0038, 0053 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics…. remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
          Boyapalle does not explicitly discloses wherein the correlation, one or more data center locations is identified based on principal component analysis of the collected metric data.
          Ganesan however discloses wherein the correlation of the locations is identified based on principal component analysis (Ganesan, par0036-0037 teaches at a next level, datacenter management zone correlator 310 determines a server rack [location] PLMS (PLMSRack) for each of the server racks of datacenter 200. Here, the server rack PLMS is determined as the average of the information handling system PLMS of each piece of equipment installed in a particular server rack. Similarly, datacenter management zone correlator 310 determines an aisle [location] PLMS (PLMSAisle) for each aisle of datacenter 200… PLMS analyzer 312 operates to correlate the poor health zones [location] as determined by datacenter management zone correlator 310 with environmental conditions, usage, and workloads of the components, and to identify risk factors within datacenter 200 that are contributing to poor component health. In particular, PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200 on a periodic basis, such as once a day, once a week, or the like, and to receive the zone correlated PLMS from datacenter management zone correlator 310).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the correlation, one or more data center locations is identified based on principal component analysis of the collected metric data, as taught by Ganesan in the system of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 14.  Boyapalle, Ganesan, Collins and Campbell disclose the system of claim 11.
          Boyapalle does not explicitly discloses wherein the first zone of the data center.
          Ganesan however discloses wherein the first zone of the data center. (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones [first zone] of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone of the data center, as taught by Ganesan in the system of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose the data center that includes a subset of IHSs within the data center reporting anomalous first metric data relative to neighboring IHSs comprises a rack housing the subset of IHSs.
         Collins however discloses the data center that includes a subset of IHSs within the data center reporting anomalous first metric data relative to neighboring IHSs comprises a rack housing the subset of IHSs (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers….if it is determined that a computer system of rack 10 c need servicing [anomalous readings], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the data center that includes a subset of IHSs within the data center reporting anomalous first metric data relative to neighboring IHSs comprises a rack housing the subset of IHSs, as taught by Collins in the system of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 15  Boyapalle, Ganesan, Collins and Campbell disclose the system of claim 11.
          Boyapalle and Ganesan do not explicitly disclose wherein the first zone of the data center that includes a subset of IHSs within the data center reporting anomalous metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center.
         Collins however discloses wherein the first zone of the data center that includes a subset of IHSs within the data center reporting anomalous metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers. In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle [comprises one or more rows that span a plurality of adjacent racks of the data center]. The aisle between racks 10 b and 10 c is a cool aisle. In operation, if it is determined that a computer system of rack 10 c need servicing [anomalous metric data relative to neighboring IHSs], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease. Shown in FIG. 2 is a bubble of cooler air 15 in the hot aisle between rack 10 c and 10 d. This bubble of cooler air is formed by increasing the speed of the fans in racks 10 c and 10 d nearest computer system 13.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone of the data center that includes a subset of IHSs within the data center reporting anomalous metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center, as taught by Collins in the system of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 16. A non-transitory computer-readable storage device having instructions stored thereon, wherein upon execution by one or more processors, the instructions cause the one or more processors to: (Boyapalle, par0036 teaches information handling system 100 can include processing resources for executing machine-executable code, such as a central processing unit (CPU), a programmable logic array (PLA), an embedded device such as a System-on-a-Chip (SoC), or other control logic hardware. Information handling system 100 can also include one or more computer-readable medium for storing machine-executable code, such as software or data. Additional components of information handling system 100 can include one or more storage devices [computer-readable storage device] that can store machine-executable code).
for utilizing telemetry data, comprised of a plurality of IHSs (Information Handling Systems), (Boyapalle, par0107 teaches FIG. 4 is a flow diagram illustrating a method of information handling system configuration management with an information handling system diagnostic platform…. Information handling systems 420 may include contributing information handling systems and monitored client information handling systems…. telemetry data may be provided by a hardware implementation monitoring and reporting system).
within a data center comprised of a plurality of IHSs (Information Handling Systems), (Boyapalle, par0053 teaches remote data center 290 may include web servers or resources within a cloud environment. For example, remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224)
metric data collected from the plurality of IHSs, wherein the metric data collected from each of the respective IHSs, wherein the metric data collected from the subset of plurality of IHSs (Boyapalle, par0038 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics. For example, power draw of various component devices within the client information handling systems 220, 221, 222, and 224 may be measured and logged in an information handling system performance monitoring system data repository such as a Dell® Data Vault by the intelligent configuration management agent operating on the client information handling system).
of the respective IHS within the data center (Boyapalle, par0053 teaches remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
wherein the collected metric data is analyzed to identify a first metric that is correlated with (Boyapalle, par0169, 0171 teaches if the measured performance metrics fall outside of a deviation threshold of expected performance metrics correlating to software application resource utilization, flow may proceed to 840. At 840, the information handling system diagnostic platform will classify an analyzed software application as intensive or over-consuming of one or more particular system resources… A container may isolate over-consuming software applications in the circumstance that deviation of the analyzed software application performance metrics may indicate a security breach or risk of system crashing. In an aspect, the information handling system diagnostic platform determines patterns from the crowd sourced performance characteristic telemetry data by statistical correlation of those performance characteristic telemetry data metrics with reported failures, operational issues, or operational changes).
first metric data (Boyapalle, par0128 teaches the intelligent configuration management systems and information handling system diagnostic platform may have already amassed aggregate performance metric data for one or more mapping classified contributing information handling systems).
          Boyapalle does not explicitly discloses to identify zones within a data center, within the first zone of the data center comprises, within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs that anomalous metric data relative to neighboring IHSs.
          Ganesan however discloses to identify zones within a data center, within the first zone of the data center comprises (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs that anomalous metric data relative to neighboring IHSs; (Ganesan, par0035-0037 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones of the datacenter….having rolled up the datacenter PLMS for datacenter 200, datacenter management zone correlator 310 operates to identify information handling systems, server racks, or aisles within datacenter 200 that are experiencing a poor [anomalous] PLMS. Here, datacenter management zone correlator 310 provides a PLMS threshold, such as 15%. Then, if any particular information handling system, server rack, or aisle PLMS falls below the PLMS threshold, then datacenter management zone correlator 310 provides an indication that the particular information handling system, server rack, or aisle is experiencing poor part life… PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to identify zones within a data center, within the first zone of the data center comprises, within the first metric data, identify a first zone of the data center that comprises a subset of the plurality of IHSs that anomalous metric data relative to neighboring IHSs, as taught by Ganesan in the non-transitory computer-readable storage device of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose identifies a location, locations within the data center; data center locations of the IHSs specified in the, adjust operations of the data center within the first zone in order to address the anomalous.
         Collins however discloses identifies a location, locations within the data center; data center locations of the IHSs specified in the (Collins, par0015 teaches when data center 19 identifies that a server in the data center needs to be serviced, the ventilation management application identifies the location of the server through server location database 18. The server location database identifies the unique location of the server. The location of the server may be uniquely identified through a set of GPS coordinates or by identifying the location of the server within a particular data center).
adjust operations of the data center within the first zone in order to address the anomalous  (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center….if it is determined that a computer system of rack 10 c need servicing [anomalous], the fans of the computer systems of rack 10 c would be increased in speed [adjusting operations of the data center within the zone], thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of identifies a location, locations within the data center; data center locations of the IHSs specified in the, adjust operations of the data center within the first zone in order to address the anomalous, as taught by Collins in the non-transitory computer-readable storage device of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.
          Boyapalle, Ganesan and Collins do not explicitly disclose one or more locations within the data center, that is correlated with one or more data center locations.
         Campbell however discloses one or more locations within the data center, that is correlated with one or more data center locations, (Campbell, par0021 teaches in the data center embodiment illustrated, a plurality of computer room air-conditioning units 120 are also disposed within the data center room 100. Electronics racks 110 and computer room air-conditioning units 120 are in communication 132, 134 with (in one example) one or more monitor units 130 associated with one or more host computers disposed within one or more electronics racks of the data center….. disclosed herein is an automated locating system for providing this information, for example, to locate each electronics rack within the data center room, and facilitate correlating of such information with the conventionally accumulated information).
        Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of one or more locations within the data center, that is correlated with one or more data center locations, as taught by Campbell in the non-transitory computer-readable storage device of Boyapalle, Ganesan and Collins, so power dissipation continues to increase in order to achieve increases in processor performance, increased airflow rates effectively cool high powered modules to limit the temperature of the air that is exhausting into the data center, see Campbell par0002.

As per claim 17.  Boyapalle, Ganesan, Collins and Campbell disclose the computer-readable storage device of claim 16.
           Boyapalle further discloses wherein the remote access controller collects the metric data from IHS components via management connections with the IHS components. (Boyapalle, par0103-0104 teaches system parameter measurement may take place via the system management controller subsystem 350 of a client information handling system. Activity of each of the plurality of component devices is monitored by the information handling system performance monitoring system 330…the hardware implementation monitoring and reporting system 330 may report component device utilization data via a network interface (NIC) as shown. The reporting may be ongoing, periodic, or in response to requests for data from the intelligent configuration management system operating remotely at a hub server or remote data center. Any method of data reporting to a centralized intelligent configuration management system is contemplated. The component device utilization data recorded for client information handling systems is also granular in that it may be broken down by component devices within the client information handling systems).
          Boyapalle does not explicitly discloses via sideband management connections.
          Ganesan however discloses via sideband management connections (Ganesan, par0020 teaches BMC 190 is connected to multiple elements of information handling system 100 via one or more management interface 192 to provide out of band monitoring, maintenance, and control of the elements of the information handling system…. a Network Controller Sideband Interface (NC-SI), or the like. As used herein, out-of-band access refers to operations performed apart from a BIOS/operating system execution environment on information handling system 100).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of utilization of via sideband management connections, as taught by Ganesan in the computer-readable storage device of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 18.  Boyapalle, Ganesan, Collins and Campbell disclose the computer-readable storage device of claim 16.
           Boyapalle further discloses the first metric of the data center, the collected metric data. (Boyapalle, par0038, 0053 teaches intelligent configuration management system agents may operate on client information handling systems such as 220, 221, 222, and 224 to log and collect data relating to component device utilization and other use metrics…. remote data centers can include additional information handling systems, data processing servers, network storage devices, local and wide area networks, or other resources as needed or desired. Having such remote capabilities may permit fewer resources to be maintained at the client mobile information handling systems 220, 221, 222, and 224 allowing streamlining and efficiency within those devices).
          Boyapalle does not explicitly discloses wherein the correlation,  one or more data center locations is identified based on principal component analysis.
          Ganesan however discloses wherein the correlation,  one or more data center locations is identified based on principal component analysis (Ganesan, par0036-0037 teaches at a next level, datacenter management zone correlator 310 determines a server rack [location] PLMS (PLMSRack) for each of the server racks of datacenter 200. Here, the server rack PLMS is determined as the average of the information handling system PLMS of each piece of equipment installed in a particular server rack. Similarly, datacenter management zone correlator 310 determines an aisle [location] PLMS (PLMSAisle) for each aisle of datacenter 200… PLMS analyzer 312 operates to correlate the poor health zones [location] as determined by datacenter management zone correlator 310 with environmental conditions, usage, and workloads of the components, and to identify risk factors within datacenter 200 that are contributing to poor component health. In particular, PLMS analyzer 312 operates to receive the environmental, usage, and workload information for datacenter 200 on a periodic basis, such as once a day, once a week, or the like, and to receive the zone correlated PLMS from datacenter management zone correlator 310).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the correlation,  one or more data center locations is identified based on principal component analysis, as taught by Ganesan in the computer-readable storage device of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.

As per claim 19.  Boyapalle, Ganesan, Collins and Campbell disclose the computer-readable storage device of claim 16.
          Boyapalle does not explicitly discloses wherein the first zone of the data center.
          Ganesan however discloses wherein the first zone of the data center. (Ganesan, par0028,0035 teaches datacenter management zone correlator 310 operates to roll up the individual component PLMS to identify poor part health zones [first zone] of the datacenter. At a first level, datacenter management zone correlator 310 determines a distinction between installed components of information handling system 220 that are in service versus installed components of the information handling system that are not in service).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the first zone of the data center, as taught by Ganesan in the computer-readable storage device of Boyapalle, so variations in information handling systems allow for information handling systems to be general or configured for a specific user or specific use such as financial transaction processing, reservations, enterprise data storage, or global communications, see Ganesan par0004.
          Boyapalle and Ganesan do not explicitly disclose the data center that includes a subset of IHSs within the data center reporting anomalous first metric data relative to neighboring IHSs comprises a rack housing the subset of IHSs.
         Collins however discloses the data center that includes a subset of IHSs within the data center reporting anomalous first metric data relative to neighboring IHSs comprises (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers. In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle [comprises one or more rows that span a plurality of adjacent racks of the data center]. The aisle between racks 10 b and 10 c is a cool aisle. In operation, if it is determined that a computer system of rack 10 c need servicing [anomalous metric data relative to neighboring IHSs], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease. Shown in FIG. 2 is a bubble of cooler air 15 in the hot aisle between rack 10 c and 10 d. This bubble of cooler air is formed by increasing the speed of the fans in racks 10 c and 10 d nearest computer system 13.).
anomalous readings relative to neighboring IHSs comprises a rack housing the subset of IHSs (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers….if it is determined that a computer system of rack 10 c need servicing [anomalous readings], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of the data center that includes a subset of IHSs within the data center reporting anomalous first metric data relative to neighboring IHSs comprises a rack housing the subset of IHSs, as taught by Collins in the computer-readable storage device of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.

As per claim 20.  Boyapalle, Ganesan, Collins and Campbell disclose the computer-readable storage device of claim 16.
          Boyapalle and Ganesan do not explicitly disclose wherein the  zone of the data center that includes a subset of IHSs within the data center reporting anomalous  metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center.
         Collins however discloses wherein the  zone of the data center that includes a subset of IHSs within the data center reporting anomalous  metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center (Collins, par0013-0014 teaches a plurality of information handling systems may be housed in a data center. Shown in FIG. 1 is a side view of the racks 10 of a data center. Each rack typically includes several computer systems or servers. In the example of FIG. 1, the aisle between racks 10 a and 10 b is a hot aisle, and the aisle between racks 10 c and 10 d is a hot aisle [comprises one or more rows that span a plurality of adjacent racks of the data center]. The aisle between racks 10 b and 10 c is a cool aisle. In operation, if it is determined that a computer system of rack 10 c need servicing [anomalous metric data relative to neighboring IHSs], the fans of the computer systems of rack 10 c would be increased in speed, thereby reducing the temperature in the vicinity of rack 10 c, including the temperature in the hot aisle 14 between rack 10 c and rack 10 d…. the fans of the computer systems the vicinity of computer system 13 are increased in speed, causing the temperature in the area in the vicinity of computer system to decrease. Shown in FIG. 2 is a bubble of cooler air 15 in the hot aisle between rack 10 c and 10 d. This bubble of cooler air is formed by increasing the speed of the fans in racks 10 c and 10 d nearest computer system 13.).
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the  zone of the data center that includes a subset of IHSs within the data center reporting anomalous  metric data relative to neighboring IHSs comprises one or more rows that span a plurality of adjacent racks of the data center, as taught by Collins in the computer-readable storage device of Boyapalle and Ganesan, so the value and use of information continues to increase, individuals and businesses seek additional ways to process and store information, one option available to these users is an information handling system, see Collins par0002.
Conclusion
The prior art made of record and not relied upon is considered pertinent are -
• Shabbir et al. (US20170357299A1) – Related art in the area of a management controller for use in an information handling system that include a processor configured to manage a plurality of air mover control systems for a plurality of air movers integral to the information handling system,.
• Thodati (US20140280804A1) – Related art in the area of a networked system includes a first information handling system (IHS) including a plurality of first IHS components and a second IHS coupled to the first IHS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442